DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claim 1-5 drawn to a method in the reply filed on September 19, 2022 is acknowledged.
Claim 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II: Claim 6-8, drawn to a system (apparatus), there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the word "generally" in line 11 renders the claim indefinite because the term "generally" is relative term and can be interpreted widely, i.e how general it would be as well as the claim(s) include(s) elements which is not actually disclosed (those encompassed by "generally"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claims 2-5 depend on claim 1 and incorporate the limitations therein. Therefore, claims 2-5 are rejected for the reasons set forth above in regards to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael A . Davis [US 20180085995A1] and further in view of Yoshikazu Higashi [US 20100044547Al].

Regarding claims 1, Davis discloses a method for additively manufacturing of an object on a table (build deck) comprising a step of forming a material powder layer by continuously supplying the powder material onto the table (build deck). “Continuous” means the system is always operational and available to deposit material and material will be deposited as required by the object(s) being made and the type(s) of materials being used [Section 0052]. Davis’s method comprises a next step for melting (laser sintering) of metal powders [Section 0054], where he teaches the fusion source is a laser (electromagnetic energy source) that operates by focusing the beam from either the side of the table (build platform) or from above the table by using a series of mirrors that direct the beam through one or more lenses that are mounted on a linear translation apparatus that moves the lens or lenses back and forth along a fusion line for a fixed distance in a direction that extends from platform to the build radius [Section 0023]. David also teaches a  step of rotation with a rotatable build surface wherein the rotatable table (build deck) rotates about the Z axis and is movable in the Z direction (vertically moving). The table (build deck) is a disk and rotates constantly during the building of an object. Davis also discloses since the surface moves, a 1D galvanometer is used to move the beam and a linear fixed reflector to employ that both directs the beam (electromagnetic energy source) onto the target line and also focuses the beam to a finer beam width to lead to better quality surface finishes and may eliminate the need for post build machining [Section 0054]. Therefore both table and electromagnetic energy source are rotating and vertically moving relative to each other. However David remains silent about gas emission or gas supply as claimed in the last part of the claim 1.   
On the other hand, Higashi discloses a method for producing a three-dimensionally shaped object, including the steps of: (i) forming a solidified layer by irradiating a light beam on a specified portion of a powder layer placed on a shaping table to sinter or melt the specified portion; (ii) forming another solidified layer by placing a new powder layer on the solidified layer thus obtained, and irradiating the light beam on a specified portion of the new powder layer to sinter or melt the specified portion of the new powder layer; and (iii) repeating the step (ii) until a three-dimensionally shaped object formed [Abstract]. Higashi also discloses the solidified layer are formed on a substrate provided on the shaping table (table) and the substrate being provided with at least one gas passage ( e.g., an opening/emission portion) through which to exhaust or supply the ambient gas from or into the chamber [Section 0029]. According to Higashi, the fumes which means smoke-like substances ( e.g., a metal vapor originating from a metal powder material) generated from the powder layer and/or the solidified layer on which the light beam is irradiated [Section 0013], are sucked and removed through the gas passage of the shaping table and the gas passage of the substrate [0017]. In such way, fumes are removed from the chamber without permitting the fumes to move high upwards by keeping the ambient gas below a fume generation point is exhausted [Section 0013], which restrains the fumes from moving upwards. Therefore, it prevents reduction in the light beam energy as there is no possibility that the light beam path is interrupted by the upward movement of fumes and that the irradiation amount of the light beam irradiated on the powder layer is reduced. In addition, the fumes are removed from the chamber as soon as they are generated. Thus, the dirt originating from the fumes is prevented from adhering to the inner wall portion of the chamber. This provides an advantageous effect to improve maintainability [Section 0031]. Higashi introduces his conceptually illustrated feature in the Fig 5 [Section 0036], wherein the gas is emitted from a gas emission port ( within chamber) toward an outer side of the table as claimed claim 1. Please note, in the last 2 lines of claim 1 “the gas emission portion being provided in generally a center of the table” is already has been explained in the section of Rejection under 112(b) 2nd paragraph. In the interest of compact prosecution it has been repeated here again,  that the term “generally” is relative and it include(s) element(s) that not actually disclosed (those encompassed by "generally") in the claim. However Higashi discloses an example as shown in Fig 12 (b) wherein gas is emitted (supplied) from the center of the table toward an outer side of the table [Section 0074 and Fig 12 9b)]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

.
Higashi’s teaching is analogous to the instant application as it is in the field of making a three-dimensionally shaped object from a metal powder by an additive manufacturing process and a laminate molding is one of the well-known additive manufacturing process.    
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Higashi’s teaching of gas supply and exhaust system to modify Davis to get a materially defect free three-dimensional object in additive manufacturing  by removing the fumes and dirt within the melt. 

Regarding claims 2 all the above discussions regarding claim 1 is applied on claim 2. In addition Davis discloses one or many material deposition sources which can continuously feed material to the build deck (table). Davis teaches the material deposition sources are oriented in an X-Y plane above the rotating disk and are oriented along a line which is somewhat perpendicular to the axis of rotation. The material sources do not have to be fixed in place and could be moved around as needed by the process. Davis also teaches during a build they are fixed and the build surface moves. As the surface of the build deck is rotating, passes below the material sources, a fresh layer of material is deposited on the build deck [Section 0056 ] and the build deck and is raised and lowered with a lift system along the Z axis direction while rotation mechanism rotates the build deck about the axis of rotation in a way that is separately controlled from the Z - axis movement of the build deck. Davis also teaches as material is dispensed from the material deposition unit and it is deposited on the build deck and the combined rotational and translational motion causes the deposition of material to form a helical surface on the top of the build surface. As the build surface continues to rotate and as material continues to be deposited, a 3D object is formed by the continuous helical shaped layer of material as the helix folds down onto previous threads in the helix [Section 0059]. Finally Davis discloses an example of a single powder deposition system that has a material supply, a material feed mechanism and supply external to the build chamber. The material deposited by this system is melted with an energy source ( such as a laser ) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
which is used to irradiate (selectively target the material) that is to be fused [Section 0063]. FIG. 3 represents a close-up of the schematic of the material handling system, where it is shown metal powder layer moves from the outer side of the table toward a center side of the table (with a red arrow), where the irradiated part being irradiated with the electromagnetic energy source.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Davis’s teaching of material deposition system to produce a three-dimensional object in additive manufacturing. 

Regarding claims 3-5 all the above discussions regarding claim 1 is applied on claim 2. In addition Davis discloses as the build surface continues to rotate and as material continues to be deposited, a 3D object is formed by the continuous layer of material [Section 0059]. As all the process are continuous the metal powder layer forming step, the melting step, and the table vertically moving step are performed at the same time.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Davis’s teaching of performing multiple steps together to improve efficiency or reducing time to produce a three-dimensional object in additive manufacturing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736